Citation Nr: 1812068	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disorder (GERD).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1990 and from January 1991 to March 1991.  The record also reflects the Veteran is the recipient of a Combat Infantryman Badge (CIB), and served in the Persian Gulf War in support of Desert Storm and Desert Shield in 1991.  
	
This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland.

In February 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's IBS with GERD is not manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  
	
2.  The evidence is in relative equipoise with respect to the question of whether the Veteran's sleep apnea developed secondary to weight gain that resulted from his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for IBS with GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including 4.7, 4.114, Diagnostic Codes 7319, 7346 (2017).
	
2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in March 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

The Veteran is currently in receipt of a 30 percent rating for IBS with GERD.  This rating is the highest that is available for IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319.  A higher, 60 percent rating is available for GERD under the hiatal hernia rating criteria of Diagnostic Code 7346.  The Rating Schedule prohibits VA from assigning simultaneous ratings for the Veteran's IBS and his GERD. 38 C.F.R. §§ 4.113, 4.114.  Therefore, unless the Board finds that a 60 percent rating is warranted under Diagnostic Code 7346, it cannot assign a higher overall rating for his IBS with GERD.

The current 30 percent rating is assigned pursuant to Diagnostic Code 7346 for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.

A 60 percent rating is warranted for hiatal hernia under Diagnostic Code 7346 when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The April 2012 VA examination report notes, in relevant part, mild vomiting two times per year and pain.  The Veteran had no weight loss attributable to this condition.  The Veteran did not have malnutrition, serious complications, or other general health effects.  

The April 2016 VA examination report notes intermittent vomiting.  However, it also notes no weight loss, malnutrition, serious complications, or other general health effects that were attributable to the intestinal condition.  

The Veteran's VA medical records present a comparable picture of the level of impairment caused by the Veteran's IBS and GERD as is reflected in the VA examination reports.

The Board finds that this evidence does not most closely approximate the criteria for a 60 percent.  While there has been pain and some vomiting, there has not been the more severe symptomatology of material weight loss and hematemesis or melena with moderate anemia.  The examination reports of record also expressly find there is no severe impairment in health.  The Board finds that the Veteran's symptoms are adequately compensated by the 30 percent rating.  

Therefore, the Board finds that the criteria for a rating in excess of 30 percent for IBS with GERD are not satisfied.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for a sleep disorder that was diagnosed as obstructive sleep apnea in May 2016.  He essentially contends that this disability was caused or aggravated by service, to include service-connected psychiatric disabilities.  There are two etiology opinions in this case.  

One opinion was provided by a VA examiner who examined the Veteran and conducted diagnostic testing in April 2016 and May 2016.  This examiner provided addenda in January 2017 and April 2017.  This examiner's opinion essentially states that the Veteran's sleep apnea is not caused or aggravated by the Veteran's service or by a service-connected disability.  She noted the obstructive sleep apnea risk factors that are recognized by the Mayo Clinic, including excess weight (the Veteran is overweight per CPRS problem list with a BMI greater than 25); thicker neck circumference; a narrowed airway; being male; being older than 60; a family history of sleep apnea; using alcohol, sedatives, or tranquilizers; cigarette smoking; and having nasal congestion.  

In a February 2017 opinion, a private advanced registered nurse practitioner opined that it is more likely than not that the Veteran's obstructive sleep apnea is secondary to, related to, and/or aggravated by his service-connected PTSD with secondary depression and panic disorder with mental health medications, all of which are associated with a sleep disturbance, weight gain, and/or obesity and decreased activity.  Her opinion includes a very lengthy discussion of pertinent medical literature and of the facts of the Veteran's specific case.

In response to February 2017 private opinion, the VA examiner, in an April 2017 addendum, noted that the evidence provided by the Veteran's attorney did not provide a sufficient level of medical evidence to assign causal-to-effect relationship between his PTSD, his depression, and/or his PTSD medication with either his post-military weight gain or his obstructive sleep apnea diagnosis.  She stated that the evidence provided by the attorney did demonstrate an association between weight gain and PTSD, depression, and/or PTSD medications, yet did not provide a definitive or sufficient level of medical evidence to assign a causal-to-effect relationship.  She noted there are several risk factors, including those demonstrated in this Veteran, that increase the likelihood of developing obstructive sleep apnea.  However, she again noted that it is well-accepted medical construct that obstructive sleep apnea is considered a condition caused by local anatomy of the upper airways causing obstruction with a resultant decrease in airflow.

The Board notes that both of these opinions acknowledge that there is an association between weight gain and PTSD, depression, and/or PTSD medications.  In addition, both opinions suggest a relationship between the Veteran's weight gain and his obstructive sleep apnea.  The disagreement pertains to the degree to which the research supports finding a causal relationship between weight gain and PTSD, depression, and/or PTSD medications.  The Board finds no basis to accept one opinion's conclusion over that of the other.  Therefore, the Board will resolve reasonable doubt and finds that entitlement to service connection for obstructive sleep apnea, as secondary to weight gain due to service-connected psychiatric disabilities, is warranted.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for IBS with GERD is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is granted.


REMAND

The Board remanded the issue of entitlement to service connection for hypertension in its February 2016 remand in order to obtain an etiology opinion that took into consideration the Veteran's lay contentions.  The April 2016 examination report did not provide an etiology opinion, as the examiner determined that no hypertension diagnosis was warranted.  

The Board notes, however, that the June 2012 VA examination report notes a diagnosis of essential hypertension.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, because the Veteran has been diagnosed with hypertension during the course of this claim, the claim must be remanded so that the requested opinion may be obtained concerning whether the Veteran's hypertension originated during service or within the presumptive period, or whether it is otherwise etiologically related to service.  

VA treatment records to December 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant currently-unassociated VA and private treatment records while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate all relevant VA and private treatment records not currently associated with the claims file.   

2.  Schedule the Veteran for a VA examination to determine the etiology and onset of his hypertension.  After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to high blood pressure manifestations, the examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  

If the examiner does not find hypertension to have been manifested during service, the examiner should opine as to the following:  
   
(a)  Did the Veteran's hypertension manifested within one year of the Veteran's service discharge in either 1990 or 1991.  

(b)  If not directly related to service, is the Veteran's hypertension caused by any service-connected disability(ies), to include specifically PTSD? 

(c) If not caused by another service-connected disability, was the hypertension aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), to include the aggregate impact of the conditions?  If so, was the increase in severity due to the natural progress of the disease?

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  Following completion of the above, readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


